ORDER
PER CURIAM.
Barbara Jackson (“Defendant”) appeals from the judgment entered on a jury verdict finding her guilty of murder in the second degree and armed criminal action, for which she was sentenced to consecutive fifteen year and three year prison terms respectively, and resisting arrest, for which she was sentenced to a concurrent prison term of two years.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detañed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).